925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Herbert WEHNER, Defendant-Appellant.
No. 90-5207.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CR-90-181-R)
Leonard Meyer Schwartz, Schwartz, Chung & Aldouby, P.A., Grace Badolato Kilchenstein, Baltimore, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, Richard Charles Kay, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Herbert Wehner appeals the sentence received for his conviction of one count of conspiracy to distribute lysergic acid diethylamide (LSD) in violation of 21 U.S.C. Sec. 846.  Finding no error in the sentence, we affirm.


2
Wehner claims that his base offense level was incorrectly calculated under the Sentencing Guidelines.  He claims he pled guilty to conspiring to distribute .42 grams of LSD.  His guidelines range was calculated using 2.36 grams of LSD.


3
The plea agreement signed by Wehner states that his offense level would be calculated based on the distribution of 1 to 4 grams of LSD.  In the statement of facts Wehner stipulated to in the plea agreement, he stated that he supplied 1.94 grams of LSD to Steven Michael Gajewski who, in turn, sold the LSD to an undercover police officer.  Wehner also stated that he sold .42 grams of LSD to an undercover police officer.  Wehner did not object to the presentence report which recited the same set of facts and calculated his base offense level using 1 to 4 grams of LSD.  Nor did Wehner object to these calculations at the Sentencing Hearing.


4
Accordingly, we find the defendant's contention that he pled guilty to conspiracy to distribute .42 grams of LSD to be meritless.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.